DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	Regarding the objection to the specification, Applicant’s remarks are acknowledged and have been considered. Examiner has reviewed the specification and finds it to be sufficiently clear for examination, and further finds Applicant’s remarks to be persuasive. Accordingly, the previously applied rejection to the specification is withdrawn. 
	Regarding the objection to the claims, Applicant’s remarks and amendments are acknowledged and have been considered. Accordingly, the objections to claims 1 and 5 are withdrawn. 
	Regarding the interpretation of the claims under 35 U.S.C. 112(f), Applicant’s remarks are acknowledged and are persuasive. Accordingly, the interpretation of these claim limitations under 35 U.S.C. 112(f) is withdrawn. 

Status of Claims
	Claims 1-8 were previously pending in the application. 
	As of the remarks and amendments filed 08/09/2021, claims 1 and 5 are amended, no claims are newly added, and no claims are canceled. 
	Accordingly, claims 1-8 are under examination. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2011217842 A), (hereinafter “Tamura”) in view of Fujiwara et al. (JP 2012065694 A), (hereinafter “Fujiwara”).
Note: Attached Japanese to English machine translation with be referenced to in the rejections below for Tamura.

Regarding claim 1, Tamura teaches an ultrasound diagnostic apparatus (Tamura page 2, line 10, ‘the present invention relates to an ultrasonic diagnostic apparatus’) comprising:
Transmission/reception circuitry that transmits ultrasound waves to a subject and receives an echo signal from the subject (Tamura page 2, lines 21-22, ‘a transmission unit that transmits ultrasonic waves to the subject via the ultrasonic probe, and a reflected wave corresponding to the transmitted ultrasonic waves from the subject’); 
A switching power supply that generates a voltage by switching in accordance with a switching frequency (Tamura page 2, lines 14-15, ‘the switching power supply is a power supply that generates a desired voltage by switching a transistor. The number of times the transistor is switched per second is called a switching frequency’), and supplies the transmission/reception circuitry with a voltage (Tamura page 2, line 10, ‘the present invention relates to an ultrasonic diagnostic apparatus including a switching power supply’; page 2, lines 22-23, ‘a switching power source that generates a driving voltage for at least one of the display unit, the image generation unit, the reception unit, and the transmission unit’);
And a control circuitry (Tamura page 4 lines 2-3, ‘the switching frequency determination unit 27 determines the switching frequency based on the center frequency input from the transmission control unit 13’. This determined switching frequency is output to the clock control unit 29). However, Tamura does not specifically disclose that the control circuitry changes the switching frequency. It also lacks mentioning a ‘predetermined repetition cycle’ or a ‘predetermined change width’.
In the same field of endeavor, in regards of claim 1, Fujiwara teaches of an ultrasound diagnostic apparatus comprising transmission/reception circuitry that transmits ultrasound waves in a predetermined repetition cycle (Fujiwara’s Para. [0031], ‘the calculating part asks for the number of times of switching of the switching power supply performed in a default repeating cycle based on a default repeating cycle and default switching periods’; Para [0029], ‘a default repeating cycle based on the depth (target depth) which transmits an ultrasonic wave’ and discloses a mathematical formula for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Fujiwara to have a ‘repetition cycle’ and a ‘change width’. Fujiwara’s current design includes ‘a default repeating cycle’ which accounts for ‘the number of times of switching of the power supply’ and ‘a predetermined duty ratio’ which is a ratio referring to the total period of the signal and the ratio that the signal is on to off. It would then be obvious to one of ordinary skill in the art to apply the above features taught by Fujiwara to the ‘ultrasound diagnostic device’ according to Tamura, resulting in Tamura’s device to incorporate a predetermined repetition cycle and a predetermined change width. The motivation to make such a modification would be to have a set ratio in which a signal or system is active per cycle and have a set number of cycles or iterations in order to optimize the resolution of the image while minimizing the noise from the switching power supply and the switching frequency.

Regarding claim 2, Tamura teaches the ultrasound apparatus of claim 1, as set forth above, wherein the control circuitry gradually changes the switching frequency in the predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 

Regarding claim 4, Tamura teaches the ultrasound apparatus of claim 1, as set forth above, wherein the control circuitry changes the switching frequency in a predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by...adding a step change width to the operating frequency’). Tamura also teaches to assume that there are stages (not limited in amount) to frequency change, and that the frequency change width in each of the frequency change stages is the same change width (Tamura page 5, lines 10-14). Tamura continues with an example situation with example values, stating that the change width remains constant throughout the stages, and showing that the period and pulse width of each frequency change stage were decreasing gradually as the stages progressed (Tamura page 5, lines 15-33). However, Tamura does not disclose that the control circuitry changes the switching frequency by specifically 1%.
In the same field of endeavor, in regards of claim 4, Fujiwara teaches that a control part will change the switching frequency of the switching power supply according to the repeat frequency of an ultrasonic wave (Fujiwara Para. [0024]). However, Tamura also does not disclose that the control circuitry changes the switching frequency by specifically 1%.


Regarding claim 5, Tamura teaches an ultrasound probe (Tamura page 2, line 21, ‘an ultrasonic probe’) comprising:
Transmission/reception circuitry that transmits ultrasound waves to a subject and receives an echo signal from the subject (Tamura page 2, lines 21-22, ‘a transmission unit that transmits ultrasonic waves to the subject via the ultrasonic probe, and a reflected wave corresponding to the transmitted ultrasonic waves from the subject’);
A switching power supply that generates a voltage by switching in accordance with a switching frequency (Tamura page 2, lines 14-15, ‘the switching power supply is a power supply that generates a desired voltage by switching a transistor. The number of times the transistor is switched per second is called a switching frequency’), and supplies the transmission/reception circuitry with a voltage (Tamura page 2, line 10, ‘the present invention relates to an ultrasonic diagnostic apparatus including a switching 
And a control circuitry (Tamura page 4 lines 2-3, ‘the switching frequency determination unit 27 determines the switching frequency based on the center frequency input from the transmission control unit 13’. This determined switching frequency is output to the clock control unit 29). However, Tamura does not specifically disclose that the control circuitry changes the switching frequency. It also lacks mentioning a ‘predetermined repetition cycle’ or a ‘predetermined change width’.
In the same field of endeavor, in regards of claim 5, Fujiwara teaches of an ultrasound probe (Fujiwara’s Para. [0010] & Fig. 1, ‘the ultrasonic probe 1 transmits an ultrasonic wave...and receives the reflected wave’) comprising transmission/reception circuitry that transmits ultrasound waves in a predetermined repetition cycle (Fujiwara’s Para. [0031], ‘the calculating part asks for the number of times of switching of the switching power supply performed in a default repeating cycle based on a default repeating cycle and default switching periods’; Para [0029], ‘a default repeating cycle based on the depth (target depth) which transmits an ultrasonic wave’ and discloses a mathematical formula for determining the ‘default repeating cycle’) and receives a signal with a switching power supply that supplies voltage to the transmission/reception circuitry, and a control circuitry that changes the switching frequency by a predetermined change of width (Fujiwara’s Para. [0015], ‘the switching power supply 3 turns on and off commercial alternating current voltage by a predetermined duty ratio by switching frequency, and supplies predetermined direct current voltage to the transmission and reception section 2’; Para. [0024], ‘the control part 7 will change the switching frequency of the switching power supply’; Para. [0031], discloses that ‘a default repeating cycle based on a default repeating cycle and default switching periods’) in the predetermined repetition cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Fujiwara to give scope to the 

Regarding claim 6, Tamura teaches the ultrasound probe of claim 5, as set forth above, wherein the control circuitry gradually changes the switching frequency in the predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by...adding a step change width to the operating frequency’; page 5, lines 15 -, ‘It is assumed that the operating frequency is 0.52 MHz and the determined frequency is 0.58 MHz. At this time, the frequency change width is 0.58-0.52=0.06. When the frequency change is performed in three steps with respect to the frequency change width of 0.06 MHz, the step change width is 0.06/3 = 0.02’—this discloses the process for determining the frequency change width and the step change width based on a value for the operating frequency and the determined frequency, and showing that the switching frequency gradually changes). 

Regarding claim 8, Tamura teaches the ultrasound probe of claim 5, wherein the control circuitry changes the switching frequency in a predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by...adding a step change width to the operating frequency’). Tamura also teaches to assume that there are stages (not limited in amount) to frequency change, and that the frequency change width in each of the frequency change stages is the same change width (Tamura page 5, lines 10-14). Tamura continues with an example situation with example values, stating that the change width remains constant throughout the stages, and showing that the period and pulse width of each frequency change stage were decreasing gradually as the stages progressed (Tamura page 5, lines 15-33). However, Tamura does not disclose that the control circuitry changes the switching frequency by specifically 1%.
In the same field of endeavor, in regards of claim 4, Fujiwara teaches that a control part will change the switching frequency of the switching power supply according to the repeat frequency of an ultrasonic wave (Fujiwara Para. [0024]). However, Tamura also does not disclose that the control circuitry changes the switching frequency by specifically 1%.
Reference Fujiwara teaches of changing the switching frequency of the switching power supply, but does not teach of the change to the switching frequency be by 1%. Reference Tamura teaches of very small, gradual changes to the switching frequency by a step change width of 0.02 MHz. The result-effective variable is the predictable relationship between changing of the switching frequency and the unwanted noise recorded on the image, e.g. the smaller the change between switching frequencies the less likely it is to coincide with an integral multiple of a pulse of repetition frequency, resulting in fewer switching noises shown on an ultrasound image—a clearer image. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the .

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2011217842 A), (hereinafter “Tamura”) in view of Fujiwara et al. (JP 2012065694 A), (hereinafter “Fujiwara”) as applied to claims 1, 2, 5, and 6 above, and in further view of Ota et al. (US 20190008481 A1), (hereinafter “Ota”).
Note: Attached Japanese to English machine translation with be referenced to in the rejections below for Tamura.

Regarding claim 3, Modified-Tamura teaches the ultrasound apparatus of claim 1, as set forth above, wherein the control circuitry changes the switching frequency by a width that inhibits the supplied output voltage from being unstable (Tamura page 5, lines 12-14, ‘the change width of the frequency may be a change width in which the change of the duty ratio is kept constant or an irregular change width. Further, it is assumed that the predetermined time is an arbitrary period of the secondary clock signal output from the secondary clock generator. The predetermined duty ratio is 50 %’) in the predetermined cycle.
In the same field of endeavor, in regards of claim 3, Ota teaches of an ultrasound diagnostic apparatus that can control the transmission energy in real time even with a constant transmitting voltage by controlling the pulse width or duty ratio of the driving pulse output from a puller in a variable manner in Para. [0006] of Ota’s Specification. In Para. [0058 - 0059], Ota discloses that in order to increase the transmitting voltage without increasing the acoustic output of the ultrasound, a pulse-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Ota to allow the changing of the switching frequency by a width that would keep the output voltage stable. Ota’s current design has a pulse-width modulation control. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Ota to the ultrasound diagnostic apparatus according to Modified-Tamura, resulting in Modified-Tamura’s apparatus to incorporate a pulse-width modulation control to the apparatus body. The motivation to make such a modification would be to keep the output voltage relatively stable. More or less, as the voltage increases so does the power out of the area, and the frequency then increases. The Ota reference teaches this relationship between the changing of the switching frequency and how this could affect the output voltage. Thus to achieve a resolution suitable for the selected imaging mode, the voltage must be kept stable as the switching frequency is changed gradually by a width to minimize the noise from the switching power supply.

Regarding claim 7, Modified-Tamura teaches the ultrasound probe of claim 5, as set forth above, wherein the control circuitry changes the switching frequency by a width that inhibits the supplied output voltage from being unstable (Tamura page 5, lines 12-14, ‘the change width of the frequency may be a change width in which the change of the duty ratio is kept constant or an irregular change width. Further, it is assumed that the predetermined time is an arbitrary period of the secondary clock signal output from the secondary clock generator. The predetermined duty ratio is 50 %’) in the predetermined cycle.
In the same field of endeavor, in regards of claim 7, Ota teaches of an ultrasound diagnostic apparatus that can control the transmission energy in real time even with a constant transmitting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Ota to allow the changing of the switching frequency by a width that would keep the output voltage stable. Ota’s current design has a pulse-width modulation control. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Ota to the ultrasound probe according to Modified-Tamura, resulting in Modified-Tamura’s probe to incorporate a pulse-width modulation control to the ultrasound apparatus body. The motivation to make such a modification would be to keep the output voltage relatively stable. More or less, as the voltage increases so does the power out of the area, and the frequency then increases. Thus to achieve a resolution suitable for the selected imaging mode, the voltage must be kept stable as the switching frequency is changed gradually by a width to minimize the noise from the switching power supply.

Response to Arguments
Applicant provides the following arguments: 

Applicant traverses the rejection of claims 1, 2, 4-6, and 8 under 35 U.S.C. 103 as unpatentable over Tamura and Fujiwara. Applicant recites parts of independent claim 1, and submits that the art fails to disclose or suggest the claimed features. 
	Applicant submits that according to the claimed invention, the switching frequency is changed by a predetermined width in each pulse repetition interval (PRI). Applicant submits that specifically, as shown in Fig. 3 of the present application, the switching frequency is changed to 444.4 KHz in PRI S1, and changed to 439.6 KHz in the next PRI S2. 

	Applicant submits that conqesuently, Fujiwara fails to teach or otherwise suggest, at least, “control circuitry that changes the switching frequency by a predetermined change width in the predetermined repetition cycle,” as recited in claim 1. Hence, Applicant submits that Tamura and Fujiwara do not describe, suggest, or render obvious all of the features of claim 1, and notes that this combination does not teach the features of independent claim 5 for similar reasons. 
	Applicant submits that pending claims 1-8 are allowable, and requests that the rejection of independent claims 1 and 5 be withdrawn. 

	In response, Examiner respectfully submits that Applicant’s remarks have been carefully considered but they are not persuasive. Examiner respectfully submits that the cited prior art does disclose or suggest each of the claimed features. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the switching frequency is changed by a predetermined width in each pulse repetition interval (PRI)” as recited on Page 5 of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner further respectfully submits that the feature of “changing the switching frequency in each pulse repetition interval (PRI),” as recited on Page 6 of the remarks, is also not recited in the rejected claims. 
As currently claimed, independent claims 1 and 5 only require that the control circuitry changes the switching frequency by a predetermined change width in the predetermined repetition cycle. The claims make no mention that the switching frequency is required to change in each predetermined repetition cycle, nor do the claims mention the requirement of multiple predetermined repetition cycles. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 7313004 B1, hereinafter “Yang”) teaches a switching controller for a resonant power converter (Title), where the switching frequency is changed in response to a feedback signal (Abstract). Yang further teaches “modulate the switching frequency of the power converter” (Col. 3). 
Kovalcheck (US 2007/0156129 A1, hereinafter “Kovalcheck”) teaches an apparatus and method for the dissociation of soft tissue using pulsed rapid variable direction energy field (Abstract), with applicability to medical procedures in the body of humans or animals ([0003]). Kovalcheck further teaches a switching circuit that “changes the frequency per pulse burst cycle” (claim 39). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793